                                           Case 4:20-cv-06801-JST Document 26 Filed 08/10/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    SCOTT JOHNSON,                                      Case No. 20-cv-06801-JST
                                                       Plaintiff,
                                   8
                                                                                            ORDER DISMISSING CASE
                                                v.
                                   9

                                  10    ROBERT M. STEWART,
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On July 13, 2021, the Court ordered the parties to file a notice of settlement, notice of need
                                  14   for mediation, or “joint status report explaining why they cannot do so, by July 27, 2021.” ECF
                                  15   No. 24. Nothing was filed. On July 30, 2021, the Court ordered Plaintiff Scott Johnson “to show
                                  16   cause in writing by August 6, 2021, as to why this case should not be dismissed for failure to
                                  17   prosecute” and explained that “[f]ailure to file a timely response to this order to show cause will
                                  18   result in dismissal of this case with prejudice.” ECF No. 25.
                                  19          Johnson did not file a response to the order to show cause. Accordingly, this case is
                                  20   dismissed with prejudice. The Clerk shall enter judgment and close the file.
                                  21          IT IS SO ORDERED.
                                  22   Dated: August 10, 2021
                                                                                        ______________________________________
                                  23
                                                                                                      JON S. TIGAR
                                  24                                                            United States District Judge

                                  25

                                  26
                                  27

                                  28
